—Applica*529tion by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 23, 1987 (People v Abdullah, 134 AD2d 503), affirming a judgment of the County Court, Suffolk County, rendered December 8, 1981.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). O’Brien, J.P., Goldstein, McGinity and H. Miller, JJ., concur.